Citation Nr: 0826006	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating higher than 20 percent for 
lumbosacral strain.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1974 to June 1977 and on active for training from March 
1985 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran failed to appear at a hearing 
before a member of the Board, and he has not requested for 
good cause that the hearing be rescheduled.  His hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The record shows that in December 2001 the veteran suffered 
an industrial injury to the lower back and he has been on 
workman's compensation since, and the veteran is currently 
being treated for lumbosacral disc syndrome.

The evidence of record shows that the veteran has received 
disability benefits from the Social Security Administration 
(SSA).  In a statement in January 2005, the veteran indicated 
that the award of disability benefits from SSA was relevant 
to his claim for increase.  The SSA records are not in the 
claims file.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992). 

In October 2005, veteran failed to report for a VA 
examination.  The appellant is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655.


Under 38 C.F.R. § 3.327, a reexamination is necessary to 
verify the current severity of the disability.  Accordingly, 
the case is REMANDED for the following action:

1. Ensure VCAA compliance with
Vazquez- Flores v. Peake, 22 Vet. App. 
37 (2008).

2. Obtain the records of the Social 
Security Administration. 

3. Schedule the veteran for VA 
examination to determine the current 
level of impairment due to the service-
connected lumbosacral strain.  The 
claim folders must be made available to 
the examiner for review. 

a). If feasible, the examiner is 
asked to separate the effects of 
the service-connected lumbar 
strain from the non-service-
connected lumbosacral disc 
syndrome. 

b). If it is not feasible to 
separate the effects of the 
service-connected disability from 
the non-service-connected 
condition, the examiner is asked 
to describe: 

i). Range of motion of the 
lumbar spine, expressed in 
degrees, and to determine 
whether there is weakened 
movement, excess 
fatigability, functional loss 
due to pain to include during 
flare-ups or with repetitive 
use, or painful motion, and, 



if feasible, any additional 
functional loss should be 
expressed in terms of the 
degree of additional 
limitation of motion.  

ii). The examiner is asked to 
comment on whether the 
veteran has incapacitating 
episodes of intervertebral 
disc syndrome of the lumbar 
spine, that is, requires bed 
rest prescribed by a 
physician and treatment by a 
physician, and, if so, the 
duration and frequency of the 
incapacitating episodes.  

iii). The examiner is also 
asked to describe any 
neurological deficits and the 
degree of involvement of the 
affected nerve. 

4. After the above action is completed, 
adjudicate the claim.  If the decision 
remains adverse to the veteran, 
furnished the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


